Title: From George Washington to Abraham Skinner, 17 February 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sr
                            Hd Qrs New Windsor Feby 17. 81
                        
                        You are informed of a number of officers of the Convention-troops, who have been ordered to Elizabeth Town
                            for the purpose of going into New York to be exchanged. I am now to direct you will exchange them in the following manner:
                            All those who have no similar ranks in possession of the enemy, you will place against such of our colonels as have been
                            longest in captivity—the others, You will exchange against an equal number rank for rank.
                        But as two thirds of the officers of the Convention troops are now nearly exchanged, the enemy are bound on
                            their own principles to let him enter into immediate contemplation for exchange; and we ought in justice to ourselves to
                            insist upon it.
                        Besides Lt General Burgoigne The enemy owe us for three or four hundred private men who may now be applied in
                            conjunction with General Burgoigne to the exchange of all our officers remaining on Long Island.
                        You will therefore immediately make the following proposition to the enemy—to place Lt General Burgoigne the
                            officers of Convention now on their way to Elizabeth Town—and the above-mentioned privates, in opposition to our officers
                            prisoners in this quarter; the ballance which will be due us to be paid by the release of such officers of the Southern
                            prisoners as we shall name to the amount of that ballance.
                        This proposition is so reasonable, that I dare say it will be readily complied with by the enemy; especially
                            as they must be sensible that the continuing to make any difficulties about Lt General Burgoigne will necessarily operate
                            to the prejudice of future exchanges.
                        It is not however to prevent the immediate exchange of the officers on their march as this is a point already
                            agreed upon.
                        Governor Livingston has represented to me that some dissatisfactions have arisen about the manner of
                            disposing of the prisoners made by the militia of the state. You are to observe the following rule:
                        To put all the persons taken in arms by the militia in a common stock to be exchanged indifferently for any
                            prisoners of war in the hands of the enemy whether Continental troops or Militia, according to priority of Capture.
                        To exchange all mere citizens persons not taken in arms for the citizens of the state whose militia has
                            captured them.
                        The equity of the first rule must be obvious, as all the prisoners made by the Continental troops are applied
                            indifferently to the exchange of themselves and the Militia taken in arms—by the same rule of priority of capture; and
                            without reciprocity, there would be an evident disadvantage on the side of the Continental troops.
                        As the Governor also mentions some inconvenience for want of information on these points, I am to desire you
                            will make him monthly reports of all exchanges of the militia and citizens of the state made by you and of the prisoners
                            made by the Militia who have come into your hands.
                        I wish you too immediatly to give him an account of what has been done in these respects since you have been
                            in the department, that he may see the state is not injured by our arrangements. I am frequently at a loss for want of your
                            presence at Head Quarters—I am therefore to desire you will reside constantly near it. When any particular business calls
                            you else-where you will represent it at Head Quarters. I am Sir Yr Most Obed. & humble servant
                    